DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7-18 are objected to because of the following informalities: 
Claim 7 and 18 recite “searching a time quantization unit” instead of “searching for a time quantization unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “subcarrier spacing” and “subcarrier spacing configuration” are used throughout the claims. There is insufficient antecedent basis for this in the claims because at times they are preceded by “the” but at other times not, thus making it unclear what specifically the term is referring to. For example, 
Claim 2 recites the limitation “a quantized value of timing advance”.  There is insufficient antecedent basis for this limitation in the claim because “a quantized value of a timing advance” and “the quantized value of the timing advance” are recited in parent claim 1. The dependent claims are rejected based on their dependence.
Claim 2 and 12 recites the limitation “a preamble”.  There is insufficient antecedent basis for this limitation in the claim because “a preamble” is recited in parent claims 1 and 11 thus it is unclear whether it is necessarily referring to the same preamble or a second preamble. The dependent claims are rejected based on their dependence.
Claim 2 recites the limitation “a tracking area”.  There is insufficient antecedent basis for this limitation in the claim because “a tracking area” is recited in parent claim 1. The dependent claims are rejected based on their dependence.
Claim 4 and 15 recite the limitation “the timing advance group”.  There is insufficient antecedent basis for this limitation in the claim because only a plurality of timing advance groups have been previously referred to, and thus it is unclear what feature this limitation is referring to. The dependent claims are rejected based on their dependence.
Claim 14 recites the limitation “the time quantization unit”.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are rejected based on their dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 10-13, 20 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20170201958 A1) in view of Tsuboi (US 20190356460 A1).
Regarding claim 1, He discloses:
“A timing advance indication method applied for a base station, comprising… receiving a preamble fed back by the terminal…” ([para 0161]: “Step 501: UE sends a random access preamble to a base station.”)
“…obtaining a quantized value of a timing advance corresponding to a tracking area based on the preamble; and” ([para 0165]: “Step 503: The base station generates a TA quantized value according to the transmission delay.” ; [para 0137]: “In conclusion, according to the transmission timing adjustment method provided in this embodiment, a base station determines a transmission delay between UE and the base station, and generates a TA quantized value according to the transmission delay.” Wherein transmission delay corresponds to distance which corresponds to a tracking area.)
([para 0167]: “Step 504: The base station sends a random access response to the UE, where the random access response includes the foregoing TA quantized value.”)
He does not explicitly disclose “transmitting subcarrier spacing configuration information of a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to a terminal” nor that the preamble fed back by the terminal is “based on subcarrier spacing configuration information”.
However, Tsuboi discloses the missing features: 
“transmitting subcarrier spacing configuration information of a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to a terminal” ([para 0110]: “An example of the RRC connection reconfiguration message will be described using FIG. 8.” ; [para 0123]: “Further, (8C) mobilityControlInfo or any of the information elements included in (8C) mobilityControlInfo may include information specifying the numerologies for some or all of (1) a random access preamble…” Wherein numerology corresponds to subcarrier spacing.)
the preamble fed back by the terminal is “based on subcarrier spacing configuration information” ([para 0141]: “In a case that the numerology information for the random access preamble is not provided in the RRC connection reconfiguration message, the terminal apparatus 2 may transmit the random access preamble by using the pre-determined numerology.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of He and Tsuboi, to modify the preamble as disclosed by He, to be based on a transmitted subcarrier spacing configuration as disclosed by Tsuboi. The motivation for basing the preamble on the subcarrier spacing configuration is that it allows the base station to control the terminal’s transmission parameters, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine He with Tsuboi to obtain the invention as specified in the instant claim.
Regarding claim 2, He in view of Tsuboi discloses all the features of the parent claim.
He further discloses: “wherein the obtaining a quantized value of timing advance corresponding to a tracking area based on the preamble comprises: estimating a reference timing advance corresponding to the tracking area based on a preamble of a physical random access channel (PRACH) transmitted by ([para 0162]: “For example, the UE sends the random access preamble to the base station on a physical random access channel (PRACH).” Wherein the subcarrier spacing configuration information related limitations are taught by Tsuboi as discussed in relation to the parent claim.)
Regarding claim 10, He in view of Tsuboi discloses all the features of the parent claim.
He further discloses: “wherein the transmitting the quantized value of the timing advance to the terminal comprises: transmitting a random access response message carrying the quantized value of the timing advance to the terminal.” ([para 0167]: “Step 504: The base station sends a random access response to the UE, where the random access response includes the foregoing TA quantized value.”)
Regarding claim 11, He discloses:
“A timing advance indication method applied to a terminal, comprising… feeding back a preamble to the base station…” ([para 0161]: “Step 501: UE sends a random access preamble to a base station.”)
“…receiving a quantized value of a timing advance corresponding to a tracking area obtained based on the preamble and transmitted by a base station; and” ([para 0165]: “Step 503: The base station generates a TA quantized value according to the transmission delay.” ; [para 0137]: “In conclusion, according to the transmission timing adjustment method provided in this embodiment, a base station determines a transmission delay between UE and the base station, and generates a TA quantized value according to the transmission delay.” ; [para 0167]: “Step 504: The base station sends a random access response to the UE, where the random access response includes the foregoing TA quantized value.” Wherein transmission delay corresponds to distance which corresponds to a tracking area.)
“determining a target timing advance based on the quantized value of the timing advance and the subcarrier spacing configuration information, and performing uplink timing adjustment.” ([para 0169]: “Step 505: The UE determines a transmission timing adjustment amount according to the TA quantized value, and performs uplink transmission timing adjustment according to the transmission timing adjustment amount.”)
He does not explicitly disclose “receiving subcarrier spacing configuration information of a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) transmitted by a base station” nor that the preamble fed back to the base station is “based on subcarrier spacing configuration information”.
However, Tsuboi discloses the missing features: 
“receiving subcarrier spacing configuration information of a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) transmitted by a base station” ([para 0110]: “An example of the RRC connection reconfiguration message will be described using FIG. 8.” ; [para 0123]: “Further, (8C) mobilityControlInfo or any of the information elements included in (8C) mobilityControlInfo may include information specifying the numerologies for some or all of (1) a random access preamble…” Wherein numerology corresponds to subcarrier spacing.)
the preamble fed back to the base station is “based on subcarrier spacing configuration information” ([para 0141]: “In a case that the numerology information for the random access preamble is not provided in the RRC connection reconfiguration message, the terminal apparatus 2 may transmit the random access preamble by using the pre-determined numerology.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of He and Tsuboi, to modify the preamble as disclosed by He, to be based on a transmitted subcarrier spacing configuration as disclosed by Tsuboi. The motivation for basing the preamble on the subcarrier spacing configuration is that it allows the base station to control the terminal’s transmission parameters, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine He with Tsuboi to obtain the invention as specified in the instant claim.
Regarding claim 12, He in view of Tsuboi discloses all the features of the parent claim.
He further discloses: “wherein the feeding back a preamble to the base station based on the subcarrier spacing configuration information comprises: feeding back the preamble of the physical random access channel (PRACH) to the base station based on received subcarrier spacing configuration ([para 0162]: “For example, the UE sends the random access preamble to the base station on a physical random access channel (PRACH).” Wherein the subcarrier spacing configuration information related limitations are taught by Tsuboi as discussed in relation to the parent claim.)
Regarding claim 13, He in view of Tsuboi discloses all the features of the parent claim.
He further discloses: “wherein the receiving the quantized value of the timing advance corresponding to the tracking area obtained based on the preamble transmitted by the base station comprises: receiving a random access response message carrying the quantized value of the timing advance transmitted by the base station, and obtaining the quantized value of the timing advance.” ([para 0167]: “Step 504: The base station sends a random access response to the UE, where the random access response includes the foregoing TA quantized value.”)
Regarding claim 20, the subject matter is substantially similar to claim 1 with the exception that claim 1 is a method and claim 20 is an apparatus featuring generic computer hardware, which is taught in paragraph 209 of He, and thus claim 20 is rejected for similar reasons as claim 1.
Regarding claim 32, He in view of Tsuboi discloses all the features of the parent claim.
He further discloses: “A terminal, comprising a transceiver, a memory, a processor, and a program stored on the memory and executable on the processor, wherein the processor is configured to read the program stored on the memory, and the transceiver is configured to implement the timing advance indication method according to claim 11.” ([para 0223]: “It should be noted that, the receiving module 901 in this embodiment may be a receiver of the UE and the sending module 904 may be a transmitter of the UE. In addition, the receiving module 901 and the sending module 904 may be integrated to form a transceiver of the UE. The transmission timing determining module 902 may be a separately disposed processor, or may be implemented by being integrated in a processor of the UE, and in addition, may be stored in a memory of the UE in a form of program code, and a processor of the UE invokes the program code and executes a function of the foregoing transmission timing determining module 902. Implementation of the adjustment module 903 is the same as that of the transmission timing determining module 902. The adjustment module 903 may be integrated with the transmission timing determining module 902, or may be independently implemented. The processor herein may be a central processing unit (CPU) or an application-specific integrated circuit (ASIC), or may be configured into one or more integrated circuits for implementing this embodiment of the present invention.”)

Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20170201958 A1) in view of Tsuboi (US 20190356460 A1) and further in view of Liu (US 20210235406 A1).
Regarding claim 3, He in view of Tsuboi discloses all the features of the parent claim.
He in view of Tsuboi does not explicitly disclose “wherein the obtaining the quantized value of the timing advance based on the reference timing advance and the subcarrier spacing configuration information comprises: obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information; and obtaining the quantized value of the timing advance based on the reference timing advance and the time quantization unit of the timing advance.”
However, Liu discloses the missing feature “wherein the obtaining the quantized value of the timing advance based on the reference timing advance and the subcarrier spacing configuration information comprises: obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information; and obtaining the quantized value of the timing advance based on the reference timing advance and the time quantization unit of the timing advance.” ([para 0121]: “As an example, the network device 110 may be preconfigured with a plurality of TA granularities or ranges each of which corresponds to a range of the subcarrier spacing, CP length or carrier frequency, then the network device 110 can determine the TA granularity according to one or multiple of subcarrier spacing, CP length and carrier frequency, and optionally send the TA granularity or range to the terminal device. As another example, a specific terminal device (for example, a fixed terminal device or a terminal device with a higher priority, etc) may have a predefined table which defines the correspondence between at least one of radio parameters (subcarrier spacing, cyclic prefix (CP) length and carrier frequency) and TA granularity or range, then the network device 110 may determine the TA granularity or range for the terminal device by looking up the table.” Wherein a time quantization unit corresponds to TA granularity.)
He, Tsuboi, and Liu to modify the technique as disclosed by He in view of Tsuboi, to utilize a time quantization unit based on the subcarrier spacing as disclosed by Liu. The motivation for utilize a time quantization unit based on the subcarrier spacing is that it allows the base station to more efficiently convey parameter information to the terminal, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine He with Tsuboi and Liu to obtain the invention as specified in the instant claim.
Regarding claim 4, He in view of Tsuboi and Liu discloses all the features of the parent claim.
He in view of Tsuboi does not explicitly disclose “wherein before the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information, the method further comprises: configuring one or more timing advance groups for the terminal, each of the timing advance groups including one or more component carriers configured for the terminal; the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information comprises: obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group.”
However, Liu discloses the missing feature “wherein before the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information, the method further comprises: configuring one or more timing advance groups for the terminal, each of the timing advance groups including one or more component carriers configured for the terminal; the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information comprises: obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group.” ([para 0120]: “As shown in FIG. 4, the method 400 may start at block 402 where the network device 110 determines a TA value for a terminal device, wherein different numerologies are configured for at least two carriers and/or at least two bandwidth parts (BWPs) in one carrier, wherein the at least two carriers and/or the at least two BWPs serve the terminal device and the terminal device supports at least one numerology.” Note that this occurs before step 404.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of He, Tsuboi, and Liu to modify the technique as disclosed by He in view of Tsuboi and Liu, to utilize TA groups corresponding to carriers as disclosed by Liu. The motivation for utilize a time quantization unit based on the subcarrier spacing is that it allows for more flexibility in terms of how communication is performed, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine He with Tsuboi and Liu to obtain the invention as specified in the instant claim.
Regarding claim 14, He in view of Tsuboi and Liu discloses all the features of the parent claim.
He in view of Tsuboi does not explicitly disclose “wherein the determining the target timing advance based on the quantized value of the timing advance and the subcarrier spacing configuration information and performing uplink timing adjustment comprises: obtaining the time quantization unit N of the timing advance based on the subcarrier spacing configuration information; determining a target timing advance F based on the time quantization unit N of the timing advance and the quantized value K of the timing advance; and performing uplink timing adjustment based on the target timing advance F.”
However, Liu discloses the missing feature “wherein the determining the target timing advance based on the quantized value of the timing advance and the subcarrier spacing configuration information and performing uplink timing adjustment comprises: obtaining the time quantization unit N of the timing advance based on the subcarrier spacing configuration information; determining a target timing advance F based on the time quantization unit N of the timing advance and the quantized value K of the timing advance; and performing uplink timing adjustment based on the target timing advance F.” ([para 0121]: “As an example, the network device 110 may be preconfigured with a plurality of TA granularities or ranges each of which corresponds to a range of the subcarrier spacing, CP length or carrier frequency, then the network device 110 can determine the TA granularity according to one or multiple of subcarrier spacing, CP length and carrier frequency, and optionally send the TA granularity or range to the terminal device. As another example, a specific terminal device (for example, a fixed terminal device or a terminal device with a higher priority, etc) may have a predefined table which defines the correspondence between at least one of radio parameters (subcarrier spacing, cyclic prefix (CP) length and carrier frequency) and TA granularity or range, then the network device 110 may determine the TA granularity or range for the terminal device by looking up the table.” Wherein a time quantization unit corresponds to TA granularity.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of He, Tsuboi, and Liu to modify the technique as disclosed by He in view of Tsuboi, to utilize a time quantization unit based on the subcarrier spacing as disclosed by Liu. The motivation for utilize a time quantization unit based on the subcarrier spacing is that it allows the base station to more efficiently convey parameter information to the terminal, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine He with Tsuboi and Liu to obtain the invention as specified in the instant claim.
Regarding claim 15, He in view of Tsuboi and Liu discloses all the features of the parent claim.
He in view of Tsuboi does not explicitly disclose “before the obtaining the time quantization unit N of the timing advance based on the subcarrier spacing configuration information, the method further comprises: determining one or more timing advance groups configured by the base station for the terminal; wherein each of the timing advance groups comprises one or more component carriers configured for the terminal; the obtaining the time quantization unit N of the timing advance based on the subcarrier spacing configuration information comprises: obtaining the time quantization unit N of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group.”
However, Liu discloses the missing feature “wherein before the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information, the method further comprises: configuring one or more timing advance groups for the terminal, each of the timing advance groups including one or more component carriers configured for the terminal; the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information comprises: obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or ([para 0120]: “As shown in FIG. 4, the method 400 may start at block 402 where the network device 110 determines a TA value for a terminal device, wherein different numerologies are configured for at least two carriers and/or at least two bandwidth parts (BWPs) in one carrier, wherein the at least two carriers and/or the at least two BWPs serve the terminal device and the terminal device supports at least one numerology.” Note that this occurs before step 404.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of He, Tsuboi, and Liu to modify the technique as disclosed by He in view of Tsuboi and Liu, to utilize TA groups corresponding to carriers as disclosed by Liu. The motivation for utilize a time quantization unit based on the subcarrier spacing is that it allows for more flexibility in terms of how communication is performed, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine He with Tsuboi and Liu to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 5-9 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, of the closest prior arts He in view of Tsuboi and Liu discloses all the features of the parent claim as disclosed above. However, He in view of Tsuboi and Liu do not disclose “wherein the obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group comprises: obtaining a maximum value of subcarrier spacing of all PUSCHs and/or PUCCHs of uplink bandwidth portions of all component carriers included in the timing advance group based on subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group; and obtaining the time quantization unit of the timing advance corresponding to the timing advance group 
Regarding claim 6, of the closest prior arts He in view of Tsuboi and Liu discloses all the features of the parent claim as disclosed above. However, He in view of Tsuboi and Liu do not disclose “wherein the obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group comprises: obtaining a maximum value of the subcarrier spacing of all PUSCH and/or PUCCH of all activated uplink bandwidth parts of all component carriers included in the timing advance group based on subcarrier spacing configuration information of uplink bandwidth parts of one or more component carriers included in the timing advance group; and obtaining the time quantization unit of the timing advance corresponding to the timing advance group is obtained based on the maximum value of the subcarrier spacing.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 6 obvious, over any of the prior art of record, alone or in combination. Claim 17 contains similar allowable subject matter to claim 6.
Regarding claim 8, of the closest prior arts He in view of Tsuboi and Liu discloses all the features of the parent claim as disclosed above. However, He in view of Tsuboi and Liu do not disclose “wherein the obtaining the quantized value of the timing advance based on the reference timing advance and the time quantization unit of the timing advance comprises: determining a target conversion value M based on a ratio of the reference timing advance T to a sampling spacing; and determining the quantized value K of the timing advance based on the target conversion value M and the time quantization unit N of the timing advance.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claim 9 depends on claim 8 and contain allowable subject matter for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412